DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner has considered Amendment after Non-Final mailed 12/9/2021.
Claims 1-18 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakoda et al. US 20120020420 in view of Amini et al. US 20130077610.

Regarding claim 1, A method for packet transmission, the method comprising: transmitting a first packet (STA-0 first frame transmission/reception with the STA-1, para. 0144), the first packet comprising a first preamble having a first preamble length (preamble type having the Preamble-0, para. 0144), and transmitting a second packet, the second packet comprising a second preamble having a second preamble length, wherein the second preamble length is determined based on a time duration between the transmission of the first PPDU and the transmission of the second PPDU (STA-0 makes reference to the transmission/reception history within its own storage unit, checks the elapsed time after having performed frame transmission/reception with the STA-1 the last time, para. 0144), STA-0 performs transmission of frame, the next transaction is started within the elapsed time threshold from ending of the transaction 1200, so the transmission/reception history of the STA-1 is valid, and the STA-0 performs transmission of an RTS frame using the preamble type having the Preamble-0 that was used for the data frame the last time, or using a preamble type having the Preamble-1 which is a somewhat longer preamble length, para. 0144).
Sakoda fails to disclose a PPDU.  Amini discloses MIMO communication and utilizing preamble processing with different preamble types, para. 0027, 0129, 0149.  Amini discloses the use of PPDU, para. 0073.  Before the filing of the invention it would have been obvious to modify Sakoda to include Amini’s PPDU communication.  One of ordinary skill in the art would be motivated to do this to reduce transmission errors and increase efficiency of operation, para. 0074, 0149.
Regarding claim 4, The method of claim 1, wherein the second preamble length is greater than the first preamble length when the time duration is above a threshold (in the event that the elapsed time from the last transmission/reception point-in-time with the frame transmission destination exceeds the threshold, selects a preamble type having a preamble length longer than that used for frame transmission the last time, para. 0034).
Regarding claim 5, The method of claim 1, wherein the second preamble length is determined based on a comparison between the time duration and a threshold time, and the threshold time is determined based on at least one of a signal from a central node, an initial configuration, or a stored threshold (the elapsed time threshold for each frame transmission destination is managed as transmission/reception history, and the validity of the preamble type and beam type used for frame transmission/reception the last time can be judged by comparing the elapsed time from the transmission/reception point-in-time with the frame transmission destination, with the relevant threshold,  para. 0057, STA-0 refers to the transmission/reception history within its own storage unit, para. 0144).

Regarding claim 6, The method of claim 1, wherein at least one of the first preamble length or the second preamble length are determined based on local channel conditions (the communication device can judge the validity of the beam pattern and preamble type (preamble length) held as transmission/reception history, based on the elapsed time from the last time of transmission/reception with the same communication party and so even if frame transmission/reception is to be performed with the same communication party, the threshold for elapsed time should be set smaller for a communication party regarding with respect to channel changes, para. 0140).

Regarding claim 7, The method of claim 1, wherein the first preamble includes information indicating the first preamble length (preamble types are preamble lengths, para. 0034).
Regarding claim 13, The STA of claim 8, further comprising receiving an acknowledgement message indicating receipt of the first packet (performing access control between STA-0 and STA-1 using RTS/CTS handshake, in the event of performing frame transmission/reception of frames, a beam pattern to be used can be secured based on the communication procedures, and further a suitable preamble type (preamble length) can be selected taking reception SINR and transmission overhead into consideration, para. 0137).
Sakoda fails to disclose a PPDU.  Amini discloses MIMO communication and utilizing preamble processing with different preamble types, para. 0027, 0129, 0149.  Amini discloses the use of PPDU, para. 0073.  Before the filing of the invention it would have been obvious to modify Sakoda to include Amini’s PPDU communication.  One of ordinary skill in the art would be motivated to do this to reduce transmission errors and increase efficiency of operation, para. 0074, 0149.
Claims 8, 11, 12, 14, 15 are rejected under the same rationale.
Regarding claim 2, The method of claim 1, Sakoda discloses if elapsed time is within the threshold to select preamble type used for frame transmission to the last time, para. 0034, 0144, and discloses with the communication system, multiple types of preambles with different lengths are stipulated and one of these can be selectively used and an example of frame formats with different preamble types could be a Preamble-0 having the shortest length, a Preamble-2 having the longest length, and a Preamble-1 having an intermediate length, para. 0117.  Sakoda does not explicitly disclose wherein second preamble length is less than the first preamble length if the time duration is below a threshold time.  Before the filing of the invention it would have been obvious to modify Sakoda’s determination of elapsed time and selective use of multiple types of preambles to be selecting a preamble shorter than before.  One of ordinary skill in the art would be motivated to do so the communication party can perform signal detection 
  Regarding claim 3, The method of claim 1, Sakoda discloses when the elapsed time from the last transmission/reception point-in-time with the frame transmission destination exceeds the threshold, selects a preamble type having a preamble length longer than that used for frame transmission the last time.  Sakoda discloses multiple types of preambles with different lengths are stipulated and one of these can be selectively used and an example of frame formats with different preamble types could be a Preamble-0 having the shortest length, a Preamble-2 having the longest length, and a Preamble-1 having an intermediate length, para. 0117.  Sakoda does not explicitly wherein second preamble length is equal to the first preamble length if the time duration is above a threshold time.  Before the filing of the invention it would have been obvious to modify Sakoda’s determination of elapsed time and selective use of multiple types of preambles to be selecting a preamble equal than before when the time elapsed exceeds a threshold, such as when selecting a preamble length longer due to the threshold being exceeded, maintaining the longest length Preamble-2 .  One of ordinary skill in the art would be motivated to do so the communication party can perform signal detection even with a low reception SINR by selecting a preamble type with a longer preamble length to transmit frames, while sacrificing transmission overhead, in the event of a state where reception SINR is sufficiently high due to performing beam 
	Claims 9-10 are rejected under the same rationale.
Regarding claim 16, A station (STA) for communication in a network, the STA configured to: receive a first packet (STA-0 first frame transmission/reception with the STA-1, para. 0144), the first packet comprising a first preamble having a first preamble length (preamble type having the Preamble-0, para. 0144); transmit an acknowledgement message based on receiving the first packet (CTS in response to RTS, Figure 10 and 12); and receive a second packet comprising a second preamble having a second preamble length, wherein the second preamble length is based on the transmission of the acknowledgement message (STA-0 performs transmission of frame, the next transaction is started within the elapsed time threshold from ending of the transaction 1200, so the transmission/reception history of the STA-1 is valid, and the STA-0 performs transmission of an RTS frame using the preamble type having the Preamble-0 that was used for the data frame the last time, or using a preamble type having the Preamble-1 which is a somewhat longer preamble length, para. 0144).
Sakoda fails to disclose a PPDU.  Amini discloses MIMO communication and utilizing preamble processing with different preamble types, para. 0027, 0129, 0149.  Amini discloses the use of PPDU, para. 0073.  Before the filing of the invention it would have been obvious to modify Sakoda to include Amini’s PPDU communication.  One of ordinary skill in the art would be motivated to do this to reduce transmission errors and increase efficiency of operation, para. 0074, 0149.


Regarding claim 18, The STA of claim 16, wherein the second preamble length is greater than the first preamble length based on the acknowledgment message is unsuccessfully delivered (when the elapsed time from the last transmission/reception point-in-time with the frame transmission destination exceeds the threshold, selects a preamble type having a preamble length longer than that used for frame transmission the last time, para. 0034).


Response to Arguments

Applicant's arguments have been fully considered but they are not persuasive. 
Examiner has appreciated the detailed description of prior art Sakoda.  
Applicant argues Sakoda teaches that the determination whether to use a shorter or a longer preamble length is based on the reception SINR, which is based on whether beam pattern control is implemented or not. Sakoda discloses the determination of the length of time between a first frame and a second frame is merely relevant to whether a given beam pattern is reused.  Applicant contends Sakoda does not disclose that the determination of the preamble length for a second transmission is based on a duration of time that has elapsed from a first transmission because the determination instead depends upon beam pattern applied.
Examiner respectfully disagrees.  The independent claims recite “…wherein the second preamble length is determined based on a time duration…”.  Sakoda discloses and Examiner cited the communication device is configured such that the control unit holds an elapsed time threshold as to the frame transmission destination in the storage unit as the transmission/reception history and at the time of frame transmission, the control unit references the transmission/reception history held in the storage unit, and in the event that the elapsed time from the last transmission/reception point-in-time with 
Thus, the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468